FILED
                             NOT FOR PUBLICATION                             JUL 7 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


In re: YAN SUI,                                  No. 13-60068
                                                 No. 13-60069
                Debtor,                          No. 13-60070

                                                 BAP No. 12-1223
YAN SUI, an individual,                          BAP No. 12-1366
                                                 BAP No. 12-1367
                Appellant,
                                                 MEMORANDUM*
  v.

RICHARD ALAN MARSHACK, Chapter
7 Trustee; AMRANE COHEN,

                Appellees.


                            Appeals from the Ninth Circuit
                              Bankruptcy Appellate Panel
               Kirscher, Pappas, and Dunn, Bankruptcy Judges, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In these consolidated appeals, Yan Sui appeals pro se from the Bankruptcy

Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s order

reconverting Sui’s Chapter 13 bankruptcy to a Chapter 7 proceeding, and

dismissing for lack of jurisdiction Sui’s appeals of the bankruptcy court’s orders

allowing administrative claims for fees and expenses. We have jurisdiction under

28 U.S.C. § 158(d). We review de novo BAP decisions, and apply the same

standard of review that the BAP applied to the bankruptcy court’s ruling. Boyajian

v. New Falls Corp. (In re Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We

affirm.

      The BAP properly determined that the bankruptcy court did not abuse its

discretion by reconverting Sui’s Chapter 13 bankruptcy to a Chapter 7 proceeding,

and that the bankruptcy court’s findings of bad faith were not clearly erroneous.

See Marrama v. Citizens Bank of Mass., 549 U.S. 365, 373 (2007) (Chapter 13

proceeding may be converted to a Chapter 7 proceeding “for cause,” including bad

faith conduct); Rosson v. Fitzgerald (In re Rosson), 545 F.3d 764, 771 (9th Cir.

2008) (setting forth standard of review).

      The BAP properly determined that it lacked jurisdiction to review the

bankruptcy court’s interlocutory orders allowing administrative claims for fees and

expenses because those orders are not final decisions. See United States v. Fowler


                                            2                                 13-60068
(In re Fowler), 394 F.3d 1208, 1211 (9th Cir. 2005) (discussing “pragmatic

approach to determining finality” of bankruptcy court orders and setting forth tests

to determine finality); Leichty v. Neary (In re Strand), 375 F.3d 854, 858 (9th Cir.

2004) (“[I]nterim awards are interlocutory and often require future adjustments[;]

they are always subject to the court’s reexamination and adjustment during the

course of the case.” (citation and internal quotation marks omitted)).

      We reject Sui’s contentions that his bankruptcy was moot and that the BAP

erred by not amending its decision.

      Sui’s request for sanctions, set forth in his reply brief, is denied.

      We grant Sui’s request for judicial notice filed on January 6, 2014.

      AFFIRMED.




                                           3                                   13-60068